PER CURIAM:
Neal Gary Rosensweig, appointed counsel for Ricky Eugene Patterson, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal regarding the district court’s denial of Patterson’s “Petition for Sentence Reduction Pursuant to [18] U.S.C.B ] 3582(c)(2) in Light of Amendment 591 of the U.S.S.G. Made Retroactive per [§ ] 1B1.10” dated July 12, 2005 (“ § 3582 petition”) is correct. Because independent examination of the entire record reveals no issues of arguable merit, counsel’s motion to withdraw with regard to the appeal of the § 3582 petition is GRANTED and the district court’s denial of the § 3582 petition is AFFIRMED. Rosensweig’s motion to withdraw is granted only with regard to appeal of the § 3582 petition.